number release date id office uilc cca_2009012610394737 -------------- from ------------------- sent monday date am to -------------------- cc ----------- subject re fpaa we don't issue fpaa's to tier_partnerships if the adjustment originates in another source partnership we only issue an fpaa for the source partnership to all of its partners including its partnership partners see 95_tc_243 the adjustments flow through the tiers to be assessed against the ultimate indirect partners see last sentence of sec_6231 last sentence we could only issue a tier partnership its own independent fpaa for items separately originating only at that level that type of fpaa would look like any other although we could include a disclaimer that if the tier has interests in other tefra partnerships items from those partnerships would be determined is separate proceedings for those partnerships
